Citation Nr: 1137771	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's August 2006 request to reopen his previously denied claims for entitlement to service connection for hypertension, and entitlement to service connection for migraine headaches.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Videoconference hearing); a copy of the hearing transcript is associated with the record.

The RO granted service connection for right shoulder acromioclavicular arthritis with bicipital tendinitis (also claimed as a right arm muscle condition) in an August 2009 rating decision, and assigned a 10 percent disability rating effective August 29, 2006.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for hypertension and entitlement to service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated September 1991, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a Notice of Disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to the September 1991 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  In a decision dated January 1978, and confirmed in March 1978, the RO denied the Veteran's claim for entitlement to service connection for migraine headaches.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.

4.  In a September 1991 rating decision, the RO again denied the Veteran's claim for entitlement to service connection for migraine headaches.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.  This constitutes the last prior final decision as to the Veteran's claim for service connection for migraine headaches.

5.  The evidence associated with the claims file subsequent to the September 1991 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence associated with the claims file subsequent to the September 1991 rating decision is new and material, and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The January 1978 rating decision, confirmed in March 1978, denying service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The September 1991 rating decision denying service connection for migraine headaches is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  The evidence associated with the claims file subsequent to the September 1991 rating decision is new and material, and the claim for entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2006 letter, provided to the Veteran before the May 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for hypertension, the notice letter provided to the Veteran in November 2006 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because service treatment records did not show treatment of hypertension or heart disease while on active duty, and subsequent reports did not show treatment of either within one year after discharge from service.

With respect to the issue of whether to reopen the claim of service connection for migraine headaches, the notice letter provided to the Veteran in November 2006 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because no cause was shown for his headaches.

The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in November 2006, prior to the issuance of the May 2007 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Hypertension

The RO first denied service connection for hypertension in September 1991, and the basis of the denial was that service treatment records did not show treatment of hypertension or heart disease while on active duty, and subsequent reports did not show treatment of either within one year after discharge from service.  The Veteran did not submit a NOD in response to the September 1991 rating decision.  Therefore, the September 1991 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The September 1991 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for hypertension.

In August 2006, the Veteran asked to reopen his claim for service connection for hypertension and the RO, in a May 2007 rating decision, the subject of this appeal, declined to reopen the claim.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in August 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1991 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records-which do not contain any diagnosis of hypertension-and private clinicians' diagnoses of hypertension dated April 1987 and December 1987.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the September 1991 rating decision, the Veteran has provided additional VA and private clinicians' diagnoses of hypertension.  Furthermore, the Veteran testified at a March 2011 Board hearing that he was diagnosed with hypertension in January 1978-within one year of his August 1977 separation from service.  Id. at pp. 3-4, 10.  The Veteran also asserted that he has undergone treatment for hypertension from January 1978 until the present.  Id. at pp. 4, 10.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran's hypertension was diagnosed within the applicable one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309 (2011).

Consequently, the Board finds that the evidence associated with the claims file subsequent to the September 1991 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for hypertension.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for hypertension, the Board finds that the evidence associated with the claims file subsequent to the September 1991 rating decision is new and material, and a previously denied claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Migraine Headaches

The RO first denied service connection for migraine headaches in a January 1978 rating decision that was confirmed in March 1978, and the basis of the denial was that no cause was shown for his headaches.  The Veteran did not submit a NOD in response to the January 1978 and March 1978 rating decisions.  Therefore, those rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The RO again denied the Veteran's claim for entitlement to service connection for migraine headaches in a September 1991 rating decision, and the basis of the denial was that no cause was shown for his headaches.  The Veteran did not submit a NOD in response to the September 1991 rating decision.  Therefore, the September 1991 rating decision became final.  38U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  The September 1991 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for migraine headaches.

In August 2006, the Veteran asked to reopen his claim for service connection for migraine headaches and the RO, in a May 2007 rating decision, the subject of this appeal, declined to reopen the claim.  As noted above, because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

The evidence of record at the time of the September 1991 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records, which contain an August 1973 Report of Medical History in which the Veteran checked a box indicating that he did not have, and had never had, frequent or severe headaches, as well as an August 1977 Report of Medical History in which the Veteran checked a box indicating that he did have frequent or severe headaches.  Additionally, in the Veteran's August 1977 Report of Medical History, a clinician recorded that the Veteran "states [that he has had a] constant headache since January, 1976.  Treated with analgesics with occasional periods of slight relief."

Since the September 1991 rating decision, the Veteran asserted at a March 2011 Board hearing that he has been having headaches since 1976.  Id. at pp. 6-7, 12.  The Veteran, through his representative, noted that he injured his head in an automobile accident in 1976, was hospitalized and diagnosed with a possible concussion in May 1976, and has been having headaches ever since.  Id. at pp. 6, 13.  The Veteran also testified that he was diagnosed with chronic tension headaches during his active duty service.  Id. at p. 11.  The Veteran stated that he now experiences headaches "mostly daily," and that they last for 2 to 3 hours after he takes medication.  Id. at p. 7.  The Veteran noted that he takes extra-strength Tylenol for his headaches, and that the hydrocodone that he takes for his shoulder also relieves and makes him forget about his headaches.  Id. at pp. 8, 11-12.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran's headaches were diagnosed in service, and that his symptoms have been continuous since service.  38 C.F.R. §§ 3.303(b) (2011).

Consequently, the Board finds that the evidence associated with the claims file subsequent to the September 1991 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for migraine headaches.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for migraine headaches, the Board finds that the evidence associated with the claims file subsequent to the September 1991 rating decision is new and material, and a previously denied claim for service connection for migraine headaches is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for hypertension is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for migraine headaches is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for hypertension, and entitlement to service connection for migraine headaches.  VA's duty to assist includes a duty to obtain treatment records identified by the Veteran, as well as a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the issue of entitlement to service connection for hypertension, the Board notes that the Veteran asserted in his October 2009 substantive appeal that he began receiving treatment for his hypertension from Dr. W. Hutchinson in January 1978.  VA requested private treatment records from two other treating physicians in November 2006 (with second requests in February 2007), and VA was able to obtain those requested records.  However, because the Veteran did not previously identify Dr. Hutchinson as having those records, VA did not contact him to request records of treatment for the Veteran's hypertension from January 1978.  In light of the new information in the Veteran's substantive appeal, the RO should request the Veteran's permission and, if obtained, contact Dr. Hutchinson and request records of treatment for the Veteran's hypertension from January 1978.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that the Board hearing officer has a duty, pursuant to 38 C.F.R. § 3.103(c)(2), to explain to a claimant the issues in the claim, and to suggest the submission of evidence that the claimant may have overlooked.  Additionally, the Court in Bryant held that the hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Pursuant thereto, the Board notes that even if Dr. Hutchinson is unable to supply a copy of the January 1978 treatment record for hypertension, a statement from Dr. Hutchinson advising VA that he had treated the Veteran for hypertension within one year of August 29, 1977 would also assist VA in adjudicating the Veteran's claim.

With respect to the issue of entitlement to service connection for migraine headaches, the Board notes as an initial matter that this claim encompasses all types of headaches, including the tension headaches discussed by the Veteran at his March 2011 Board hearing.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).  The Board notes that the Veteran cannot be expected to identify the particular diagnosis for his headaches.

Remand is required in order to provide the Veteran with a VA examination of his claimed headaches.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, the Veteran provided competent lay evidence of recurrent headache symptoms at his March 2011 Board hearing.  Additionally, in the Veteran's August 1977 Report of Medical History, a clinician recorded that the Veteran "states [that he has had a] constant headache since January, 1976.  Treated with analgesics with occasional periods of slight relief."  That notation, combined with the Veteran's notations in his Reports of Medical History that he did not have frequent or severe headaches in August 1973, but did have them as of August 1977, establishes that the Veteran suffered an event in service.  Furthermore, the Veteran's testimony at his March 2011 Board hearing that he has had essentially continuous headaches since 1976 indicates that the claimed disability or symptoms may be associated with the established in-service event.

Consequently, a VA examination is required in order to both render a precise diagnosis of the Veteran's current headache symptoms, and to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's current reported headache symptoms were incurred or aggravated during or as a result of his service.  The examiner should review the claims file, and note that he has done so in the report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the current mailing address of Dr. W. Hutchinson, and, if the Veteran grants permission, contact Dr. Hutchinson and attempt to obtain records of treatment for the Veteran's hypertension from January 1978, which the Veteran identified in his October 2009 substantive appeal.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

The AOJ should also advise the Veteran that even if Dr. Hutchinson is unable to supply a copy of the January 1978 treatment record for hypertension, a statement from Dr. Hutchinson advising VA that he had treated the Veteran for hypertension within one year of August 29, 1977 would also assist VA in adjudicating the Veteran's claim.

2.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his claimed migraine headaches.  The examiner should review the claims file-including the Veteran's August 1973 and August 1977 Reports of Medical History, and the testimony at the March 2011 Board hearing-and note that he has done so in his report.  All indicates tests and studies should be undertaken. 

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current headaches were caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


